United States Court of Appeals
                       For the First Circuit
No. 13-2346

  RICHARD NUNES; CARL COE; JOHN DOE; PETER POE; RICHARD ROE, on
       behalf of themselves and others similarly situated,

                       Plaintiffs, Appellants,

                                 v.

              MASSACHUSETTS DEPARTMENT OF CORRECTION;
                 THOMAS GROBLEWSKI; MARK WAITKEVICH,

                       Defendants, Appellees,

            UMASS CORRECTIONAL HEALTH; LEONARD MCGUIRE;
                 WARREN FERGUSON; JUDITH STEINBERG,

                             Defendants.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
              [Hon. Rya W. Zobel, U.S. District Judge.]


                                Before
                    Kayatta, Baldock,* and Selya,
                           Circuit Judges.


          Joel H. Thompson, with whom Tatum A. Pritchard and
Prisoners' Legal Services were on brief, for appellants.
          Tory A. Weigand, with whom James A. Bello and Morrison
Mahoney LLP were on brief, for appellee Thomas Groblewski.
          Nancy Ankers White, Special Assistant Attorney General,
and Sheryl F. Grant on brief for appellees Massachusetts Department
of Corrections and Mark Waitkevich.


                         September 12, 2014



     *
         Of the Tenth Circuit, sitting by designation.
            KAYATTA, Circuit Judge.           Massachusetts prisons provide

inmates with semi-monthly or monthly supplies of some medications,

which the prisoners then store in their cells and take on their

own. Other medications are dispensed in single doses to prisoners,

to be ingested at the dispensing window.              Five prisoners with HIV

challenge   the   decision     of    prison    officials     to   dispense   HIV

medication only in single doses at the dispensing window.                    The

plaintiffs claim violations of the Eighth and Fourteenth Amendments

to the United States Constitution, the Americans with Disabilities

Act, and the Rehabilitation Act.            We affirm the district court's

grant of summary judgment against the plaintiffs on each of their

claims.

                               I. Background

            Because the district court granted summary judgment, we

"describe the facts giving rise to this lawsuit in a light as

favorable to [the plaintiffs] as the record will reasonably allow."

Travers v. Flight Servs. & Sys., Inc., 737 F.3d 144, 145 (1st Cir.

2013).

            The   plaintiffs    in    this     case    are   inmates    in   the

Massachusetts state prison system who suffer from HIV.                 They sue,

among others, the Massachusetts Department of Corrections, which

administers the state's prisons. Because it makes no difference to

our analysis, we refer to the department as if it were the sole




                                      -2-
defendant and the sole entity responsible for the state's acts at

issue here.

             This case arose when the department changed the manner by

which inmates receive medication for HIV.               Prior to the change,

many inmates could receive their HIV medication through the "Keep

on Person" program, which we will refer to as the "KOP program."

When receiving medication through the program, inmates pick up

packages of medicine once or twice a month, then store the medicine

in their cells and take it on their own initiative. [App. at 66.]

In contrast, HIV medication is now available only through the

"daily   med   line,"   where     inmates      report   for   each    dose    to   a

dispensing window, then ingest the medication at the window while

prison staff observe. [App. at 65.]              Both the daily med line and

the KOP program are common ways for inmates to receive medications

in Massachusetts prisons, depending on what medication they are

receiving      and   whether      they        satisfy   various      eligibility

requirements.

A. The Department's Decision to Remove HIV Medication from the
Program

             The department first announced its decision to remove HIV

medication from the program in August 2008 and implemented the

change in February 2009.         [App. at 77, 83-84.]         The parties agree

that the department's primary aim in initiating the change in

dispensing     practices   for    HIV    medication     was    to    save    money.

Medication for HIV is expensive, occupying more than 40 percent of

                                        -3-
the department's pharmacy budget, although fewer than 3 percent of

the prisoners have HIV.   [App. at 266.]   Faced with budget cuts in

2008, the department examined its expenses and determined that some

of the cost of HIV medications arose from "wasted" medication:

medication that was dispensed to an inmate through the KOP program,

but not used by that inmate while in prison.     [App. at 269-271.]

Such medication cannot be reused because it has left the hands of

licensed medical staff.   [App. at 270.] Medication scheduled to be

dispensed through the daily med line, however, can be reused if not

picked up by the patient.      [App. at 270-71.]     The department

therefore concluded that it could reduce waste and save money by

distributing all HIV medication through the daily med line. [ App.

at 271.]

           The parties agree that there are several sources of

wasted HIV medication, but disagree on their relative importance,

and on whether the department chose the best approach to mitigate

waste.   Waste can arise when a prisoner simply chooses not to take

medication that he has received through the KOP program.   [App. at

73.] It can also arise when an inmate is given too much medication

when he picks up his refills. [App. at 275-76.] In addition, waste

can result when an inmate is released from prison, is transferred




                                -4-
within the system, dies, or has his treatment regimen changed.1

[App. at 73, 274-76.]

          When the department announced the change in August 2008,

it received complaints from medical staffers concerned about the

effect on inmates with HIV.   Two doctors who treated inmates with

HIV, David Stone and James Quirk, objected to the change and have

continued to oppose it.    Their chief concern has been that some

inmates will be unwilling or unable to take their medication

consistently due to the time and effort required to wait at the

dispensing window, which some inmates would have to do more than

once per day.   [App. at 281-83, 97.]   The parties agree that it is

very important for HIV patients to be "adherent" (or "compliant"),

meaning that they take their medication consistently as prescribed.

When a patient misses doses, the virus can develop resistance to

the medication, for which there will be few alternatives.     [See,

e.g., App. at 255.]   Stone and Quirk also worried that the change

would exacerbate the side effects of HIV medication, as inmates

would have less flexibility in timing their doses to coincide with

meals or sleep.   [See, e.g., App. at 1408-09.]

          As a result of these complaints, the department initially

put the change on hold to study its potential impacts.          The

department then reviewed data indicating that 93 percent of HIV-


     1
       The record does not illuminate exactly why waste can arise
in each of these scenarios, but the parties agree that such waste
occurs. [App. at 73.]

                                -5-
positive inmates already reported to the daily med line for other

medications.         The department also considered data indicating that

44 percent of inmates with HIV requested refills of their HIV

medication late or not at all under the KOP program.                        Given the

procedural      posture     of    the   case,    we   do    not   assume    that    this

particular data was accurate.             Rather, because the plaintiffs do

not   cite     any    evidence     to   the     contrary,    we    assume   that     the

department believed the data to be accurate as a product of a

sincere effort to gauge the effects of the policy change.                          After

reviewing this information, the department decided to adopt the

change.

B. The Effects of the Policy Change

               Since the new policy was implemented, the department has

monitored its effects.            It has collected data showing that patient

outcomes have held steady or improved since the change.                              The

plaintiffs      do    not   dispute     the     raw   numbers     collected   by     the

department, though the parties differ on their significance.

               A common measure of health for HIV patients is "viral

load."       Doctors aim to achieve an "undetectable viral load,"

meaning that the patient has such a low level of HIV in his blood

that standard tests cannot detect it. In the last reporting period

before the policy change, 83 percent of inmates with HIV had

undetectable viral loads. That rate rose to 87 percent immediately

after    the    change      and   has   been     documented       most   recently    at


                                          -6-
95 percent.    While accepting this data as accurate, the plaintiffs

contend that it cannot be used to establish that the policy has

actually improved health outcomes because the improvement in the

first six months of the new policy was not large enough to be

statistically significant and the eventual larger improvement may

be the product of other factors.      [App. at 365-66.]

           The department has also monitored late refills as a

measure of nonadherence.2     Late refills have remained more or less

steady since before the policy change, starting at 30 percent in

December 2008, and fluctuating between 25 percent and 35 percent

(with one outlier month at 39 percent) after the change.        [App. at

2020, 2036.]    The plaintiffs accept these figures as accurate, and

admit that late refills are a "proxy" that "potentially reflect

nonadherence."    [App. at 306-07.]     They nevertheless argue that

current   adherence   falls   below   acceptable   standards,   without

offering any evidence that returning HIV medication to the KOP

program would increase adherence.3 [App. at 364-65.]


     2
       Medications, whether delivered through the daily med line or
the KOP program, are ordered from a pharmacy on behalf of each
inmate receiving them. When an inmate's supply is close to running
out, the prison orders a refill on behalf of that patient. The
prison can then track the rate at which these refill requests occur
behind schedule. [App. at 305-06.]
     3
       As a matter of logic, an examination of late refills would
seem more prone to overstate adherence for medication provided
through the KOP program, where prisoners could return for more
medication even without finishing their last pack, than for
medication provided through the daily med line, where prison staff
observe all doses.

                                  -7-
             The plaintiffs offer no alternative quantitative metric

for assessing the health of inmates with HIV, for determining their

adherence, or for otherwise gauging the effects of the policy

change.   In sum, the undisputed data that exists provides credible

support for the department to conclude that the dispensing policy

contributed    to     a   material    improvement     in   the    health     of    HIV

prisoners as a group, and provides no basis to claim that the

change worsened the health of that group of prisoners.                    It is also

undisputed that the change led to significant cost savings.                      [App.

at 293, 317-319.]

C. The Plaintiffs' Situations

             The     plaintiffs      present    relatively       little    evidence

regarding their own situations, focusing instead on the broader

population of prisoners with HIV.                No medical professional or

expert testified specifically about any plaintiff's situation.                     In

describing     the     consequences     of     the   policy      change    for     the

plaintiffs, we can therefore refer only to the plaintiffs' own

testimony, along with written complaints they submitted to the

prison.

             Plaintiff Richard Nunes has not taken any HIV medication

since the change, contending that he cannot wait on the daily med

line.     He cites a painful lower back condition that makes it

difficult for him to move or stand, chronic diarrhea, and other

sicknesses.     [App. at 2351.]        Nunes requested as an accommodation


                                        -8-
of his condition that his medication be reinstated to the program.

The department instead offered several alternative accommodations:

it would provide Nunes with a rolling walker, and allow him to use

bathroom facilities and sit on a bench while waiting on line

without   losing    his   place.      Alternatively,       taking      his    claims

regarding   the    severity   of    his    condition     at     face   value,      the

department offered to admit him to the medical unit to receive

medication for as long as          he is too ill to go to the dispensing

window.     [App.   at    2224-26.]        Nunes   has    not    accepted         these

accommodations, and now maintains that he will not attend the daily

med line no matter what the department does to accommodate him.

[App. at 113.]

            The other four plaintiffs have attended the daily med

line consistently since the policy change.               Three have complained

that, in the course of attending the line, their HIV status has

been disclosed to other inmates.             [App. at 2457, 2487, 2510.]

These complaints involve inadvertent disclosures by medical staff,

occurring    sporadically,     and        sometimes      unconnected         to     the

department's policy change.         For example, the plaintiffs complain

about a poster in the medical unit identifying HIV medications, but

they admit that the poster has since been taken down. [App. at

140.]

            Plaintiff Carl Coe has also complained about side effects

arising from not being able to take medication before bed. [App. at


                                      -9-
2405.]   His treatment regimen has since been changed, in part to

limit side effects. [App. at 1029, 2405.]        Plaintiff John Doe has

complained about having to wait in line for a long time and having

his medication unavailable there on two consecutive days, while

plaintiff Peter Poe has complained that on one occasion he was told

to leave the med line and return later. [App. at 131, 2501.]              The

record does not demonstrate that the plaintiffs experienced such

incidents any more than a handful of times in the four and a half

years between the policy change and the district court's decision.

Nor, with the possible exception of Nunes, does any plaintiff offer

competent   evidence   that   his    viral   loads    or    health   worsened

materially during that period.

D. Procedural History

            The plaintiffs initiated this case in November 2010,

seeking to enjoin the policy change and restore HIV medications to

the KOP program.    They do not seek damages.        Two years later, after

discovery, the defendants moved for summary judgment. The district

court granted the motion, and the plaintiffs appealed.

                        II. Standard of Review

            We consider de novo the question whether summary judgment

is appropriate, training our attention not on the district court's

opinion, but rather on whether the record entitles the moving

party--here   the   defendants--to    judgment   as     a   matter   of   law.

Mesnick v. General Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991).


                                    -10-
See also Travers v. Flight Servs. & Sys., Inc., 737 F.3d 144, 145

(1st Cir. 2013).    Under Federal Rule of Civil Procedure 56(a),

"[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."      Generally speaking,

a party cannot raise a genuine dispute merely "by relying on the

hope that the jury will not trust the credibility of the witness,"

but must instead present "some affirmative evidence" on the point,

except perhaps where the testimony is "inherently unbelievable."

McGrath v. Tavares, 757 F.3d 20, 28 n.13 (1st Cir. 2014).

                             III. Analysis

A. The Eighth Amendment

          The plaintiffs claim that the change in the method of

dispensing HIV medications violated their right to be free of

"cruel and unusual punishment[]" under the Eighth Amendment.       To

prove an Eighth Amendment violation, the plaintiffs must first show

that they faced an "objectively intolerable" risk of harm resulting

from the department's decision to make HIV medications available

only through the daily med line.        Lakin v. Barnhart, 2014 WL
3036303 (1st Cir. July 7, 2014) (quoting Farmer v. Brennan, 511
U.S. 825, 846 (1994)).      In cases based on a prisoner's medical

treatment, a prisoner must show that the medical care provided is

not   "adequate,"   as    measured   against   "prudent   professional

standards." United States v. DeCologero, 821 F.2d 39, 43 (1st Cir.


                                 -11-
1987); see also Leavitt v. Corr. Med. Servs., Inc., 645 F.3d 484,

497 (1st Cir. 2011).

             A plaintiff must then show that state officials "kn[ew]

of and disregard[ed]" the risk of harm.        Farmer, 511 U.S. at 837.

To satisfy this "deliberate indifference" requirement, a plaintiff

must show that state officials were "aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists, and . . . dr[ew] the inference."        Id.

             The plaintiffs' evidence would not allow a reasonable

jury to find that they had satisfied either requirement. As to the

objective    requirement,   the   plaintiffs   rely   primarily   on   the

testimony of Stone and Quirk, the two doctors who work in the

prison system, and on the affidavit of an outside expert, Dr. David

Bangsberg.     Yet, none of these witnesses testified specifically

about the plaintiffs' situations.         Bangsberg did not examine the

plaintiffs, review their medical records, or offer any analysis of

their particular situations. [App. at 362-66.] Indeed, he did not

conclude that the department had provided inadequate medical care

to any inmate, although he identified, in the abstract, certain

practices as "substandard."       [App. at 362, 366.]    Meanwhile, the

testimony of Stone and Quirk establishes, at best, that certain

inmates--not identified as any of the plaintiffs--have suffered

problems resulting from the policy change, but the testimony does




                                   -12-
not attempt to measure these problems against medical standards.

[See, e.g., App. at 1420, 1455.]

             Even   viewed   in   the   light    most   favorable   to   the

plaintiffs, none of this testimony establishes that any plaintiff

has actually received medical care falling below professional

standards.     Nor does the remaining evidence make possible such a

finding.   The plaintiffs present their own written complaints, but

these complaints are unaccompanied by medical analysis and document

only occasional medical problems arising from the policy change:

temporary side effects for one plaintiff, and a handful of missed

doses for two others.4        As to the statistics presented by the

parties, they further undermine the plaintiffs' case: on the whole,

more patients have undetectable viral loads since the change, and

late refills have remained steady.              Even fully accepting the

plaintiffs' criticisms of the data, one would be bound to conclude

that the policy change did not make outcomes any worse, even if it

did not make them any better.

             The plaintiffs' problems only multiply on the issue of

deliberate indifference.      As demonstrated above, the record is so

devoid of evidence of actual medical risk to the plaintiffs as to

make it unreasonable to conclude that the department knowingly



     4
        Although another plaintiff, Nunes, has not taken his
medication since the policy change, we explain below in part C that
the prison has made reasonable efforts to accommodate the problems
that he says prevent him from doing so.

                                    -13-
disregarded such a risk.         Even if the plaintiffs' evidence raised

a possibility of harm to the group of HIV-positive prisoners as a

whole, that possibility is so uncertain and unsupported by before-

and-after evidence as to preclude a reasonable factfinder from

inferring that the department is now knowingly disregarding a harm

to these prisoners.        On the contrary, the undisputed facts show

that the department engaged in facially reasonable efforts, well

before this litigation commenced, to assess the effects of a policy

change, and then concluded, with ample basis, that the change would

not harm inmates.

B. The Right to Avoid Disclosure of Personal Information

             Claiming   that     the   policy    change    exposed    them   to

disclosures of their HIV status to other inmates, the plaintiffs

assert a violation of a right to privacy under the Fourteenth

Amendment.     The Supreme Court has implied that the Constitution

might protect in some circumstances "the individual interest in

avoiding     disclosure     of    personal      matters"     from    government

infringement.     Whalen v. Roe        429 U.S. 589, 599 (1977).        But cf.

National Aeronautics & Space Admin. v. Nelson, 131 S. Ct. 746, 751

(2011) (assuming, but declining to confirm, "that the Constitution

protects a privacy right of the sort mentioned in Whalen").                  For

those in prison, however, any right to privacy is inevitably

diminished.      For example, prison officials may search an inmate's

cell   without    regard   to    the   Fourth    Amendment    prohibition    on


                                       -14-
unreasonable searches.            See Hudson v. Palmer, 468 U.S. 517, 526

(1984).        See also Sanchez v. Pereira-Castillo, 590 F.3d 31, 42-44

(1st Cir. 2009).        Still, while we have never considered the issue,

three other circuits have found that prisoners have at least a

limited constitutional right against gratuitous disclosures of

medical information.5

                We need not decide in this case whether prisoners have a

constitutional right to keep medical information private.                  Rather,

because the inadvertent and sporadic disclosures here occurred in

the context of a reasonable government policy, the plaintiffs

cannot prevail even if the department infringed on a privacy

interest        protected    by   the       Constitution.     In    reaching   this

conclusion, we rely on a recent Supreme Court case rejecting a

privacy claim brought by applicants for employment with government

contractors.        See Nelson, 131 S. Ct. at 759-61.              There, applying

the same precedents relied upon by the plaintiffs here, the Court

found     no    basis   to   enjoin     a    policy   that   required   collecting

sensitive medical information about the applicants unless the

plaintiffs established that the policy was not "reasonable."                   See

id.   At least the same bar should apply when plaintiffs challenge


      5
       See Powell v. Schriver, 175 F.3d 107, 112 (2d Cir. 1999)
(holding that "gratuitous disclosure of an inmate's confidential
medical information as humor or gossip" violates the Constitution);
Doe v. Delie, 257 F.3d 309, 317 (3d Cir. 2001) (following Powell);
Moore v. Prevo, 379 F. App'x 425, 428 (6th Cir. 2010) (following
Powell and Delie).     Both Delie and Moore were accompanied by
dissents.

                                            -15-
the government's administration of prisons, where state officials

face problems "not susceptible to easy solutions" and therefore

receive "wide-ranging deference."           Bell v. Wolfish, 441 U.S. 520,

547 (1979).

          Our preceding analysis of the Eighth Amendment claim

demonstrates that the prison's policy was not unreasonable, and

that the injunction sought by the plaintiffs would threaten to

eliminate significant cost savings while quite possibly posing a

risk that gains in overall health would also be lost.                    The

plaintiffs retort that the department could have adopted a narrower

policy that would have substantially matched the benefits of its

current   policy     while        better     protecting     their   privacy:

individualized determinations of how medicine is distributed to

each prisoner.     [Reply Br. at 26.]          Yet, the Supreme Court in

Nelson squarely rejected the claim that the government must employ

the "least restrictive means of furthering its interest" in order

to avoid disclosures of personal information. 131 S. Ct. at 761.

On these facts, the use of an otherwise reasonable and customary

dispensing practice does not violate any constitutional privacy

rights merely because other prisoners may infer what medications a

prisoner is taking and what disease he suffers from.

C. Americans with Disabilities Act and Rehabilitation Act

          In     addition    to     their    constitutional    claims,   the

plaintiffs press statutory claims based on the Americans with


                                     -16-
Disabilities Act ("ADA"), 42 U.S.C. § 12132, and the Rehabilitation

Act, 29 U.S.C. § 794.       The parties agree that we need make no

distinction between the two statutes for purposes of our analysis

in this case.     [BB at 18 n. 7; RB at 30 n. 9.]        Both statutes

provide,    in   nearly   identical   language,   that   "no   qualified

individual with a disability shall, by reason of such disability,

be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity."               42 U.S.C.

§ 12132; see also 29 U.S.C. § 794(a).        The plaintiffs correctly

argue that their condition qualifies as a disability under the

statutes.   See 42 U.S.C.A. § 12102(2)(B).

            A plaintiff can press several different types of claims

of disability discrimination.         First, a plaintiff can assert

disparate treatment on account of disability, i.e., that the

disability actually motivated the defendant's challenged adverse

conduct. See Raytheon Co. v. Hernandez, 540 U.S. 44, 52-53 (2003).

Such claims are governed by the same analytic framework governing

claims of racial discrimination under Title VII of the Civil Rights

Act of 1964.     Id. at 50-52; see also Regional Econ. Cmty. Action

Program, Inc. v. City of Middletown, 294 F.3d 35, 48 (2d Cir.

2002). Alternatively, in an appropriate case a plaintiff can claim

that a government policy, though neutral on its face, "fall[s] more

harshly on one group than another and cannot be justified by


                                  -17-
business necessity."          See Raytheon Co., 540 U.S. at 52 (internal

quotation marks omitted); 28 C.F.R. § 35.130(b)(3)(I) (establishing

that the ADA prohibits public entities from adopting policies that

"have       the   effect    of    subjecting     qualified      individuals    with

disabilities       to     discrimination   on    the    basis   of    disability").

Finally, a plaintiff can pursue a third path, claiming that a

public entity has refused to affirmatively accommodate his or her

disability        where    such   accommodation        was   needed    to   provide

"meaningful       access     to   a   public    service."6      Henrietta     D.   v.

Bloomberg, 331 F.3d 261, 273-76 (2d Cir. 2003).                      Although such

claims can be seen as bearing many of the indicia of disparate

impact or disparate treatment,7 a plaintiff pursuing such a claim

need not directly address and satisfy the elements or methods for

proving such theories. See id. at 275.



        6
       The regulations under the relevant portion of the ADA refer
to "reasonable modification," 28 C.F.R. § 35.130(b)(7), while the
coordinating regulations under the Rehabilitation Act use the term
"reasonable accommodation," 28 C.F.R. § 41.53, but there is no
material difference between the terms.     See Wong v. Regents of
Univ. of California, 192 F.3d 807, 816 n.26 (9th Cir. 1999).
        7
      When a disabled person is denied a reasonable accommodation,
that person lacks opportunities possessed by similar non-disabled
people on account of disability. Such denial can often be seen as
creating a disparate impact, which under Title VII routinely
involves the unjustified failure to avoid perpetuating a burden
arising from history or tradition.       Similarly, a denial of
reasonable accommodation can resemble disparate treatment if some
discriminatory animus is involved. For example, a height test may
create an adverse impact on women in the same way that a mobility
test may create an adverse impact on people with certain
disabilities, absent accommodation.

                                         -18-
             Here, four of the plaintiffs pursue only a claim of

disparate treatment.     They argue that the department removed their

medications from the KOP program simply because they have HIV,

while allowing prisoners with other illnesses to continue utilizing

it.   These     four   plaintiffs   expressly    disavow   any    claim   for

reasonable accommodation.     [BB at 21.]       They also make no mention

of a disparate impact theory.

             While these plaintiffs assert disparate treatment in the

form of "exclusion . . . from the KOP Program," that assertion is

not literally correct.      [Reply Br. 5.]        They can still use the

program to receive the same medications that other prisoners can

receive through the program.        The plaintiffs, of course, need to

access HIV medications that other prisoners do not need.            But they

have not been singled out in this respect:         many other medications

are also excluded from the program.         Moreover, the daily med line

provides full access to their HIV medication.                   Although the

plaintiffs regard this as a more burdensome means of access, we see

no evidence of any intent by the department to impose that burden

on the plaintiffs because they have HIV.           See Raytheon Co., 540
U.S. at 52 ("Liability in a disparate-treatment case [under the

ADA] depends on whether the protected trait actually motivated the

employer's     decision."   (internal      quotation   marks,    alterations

omitted)).      Rather, the prison has offered non-discriminatory




                                    -19-
grounds    for    its   decision,       the    reasonableness   of    which    the

plaintiffs have been unable to effectively challenge.

            In sum, even viewed favorably to the plaintiffs, the

record shows that the department provides meaningful access to HIV

medications through the daily med line; and its decision to provide

access in that manner is driven by cost savings backed up by data

suggesting a positive, or at worst neutral, impact on the health of

the HIV-positive prison population.               On such a record, no jury

could find for plaintiffs on their disparate treatment claim.

            We next turn to the claim brought by one plaintiff,

Richard Nunes, for denial of reasonable accommodation.                       Nunes

claims that he cannot attend the daily med line due to back pain,

chronic diarrhea, and other illness. He contends that he is unable

to   do    so    even   though    the    department    has   offered     several

accommodations: the use of a rolling walker and the ability to sit

on a bench or use the bathroom while maintaining his place in line.

            Nunes offered no medical evidence supporting this claimed

inability.       The absence of such evidence is especially pertinent

because the record is undisputed that Nunes regularly walks to and

from the prison cafeteria and engages in exercise, [App. at 155-56]

and that he recently had jobs walking with a blind prisoner and

cleaning    corridors     [App.    at    153-154].      In   the     event    Nunes

nevertheless becomes so ill that he cannot leave his cell, the

department has extended a standing offer to move him to the medical


                                        -20-
unit where he can receive his medications daily in accord with

normal   department   procedures    applicable    to   all   seriously    ill

inmates.8     His only rejoinder is that he does not actually get

quite ill enough to need the medical unit, and he would not want to

move to the unit because he would lose his current cell and not

have as much access to his property.        [BB at 41-42.]

            But Nunes has provided no evidence that there even

exists, much less that he lives within, a medical no man's land

between being unable to go to the daily med line and warranting

transfer to the medical unit.         On such a record, no reasonable

factfinder could find the department's accommodations were not a

reasonable means of providing Nunes with meaningful access to his

medication.       The    statutes     entitle     Nunes      to   reasonable

accommodations,    not   to   optimal      ones   finely     tuned   to   his

preferences.    See J.D. ex rel. J.D. v. Pawlet Sch. Dist., 224 F.3d
8
        The plaintiffs' brief implies that Nunes was once
disciplined for attempting to use the accommodation. [BB at 42.]
Nunes's affidavit, however, makes clear that he was actually
disciplined for missing a scheduled medical appointment, an
entirely different matter. [App. at 2253-2257.]

                                    -21-
60, 71-72 (2d Cir. 2000); Corrigan v. Perry, 139 F.3d 888, *8-9

(4th Cir. 1998) (unpublished).9

                              IV. Conclusion

              Although the plaintiffs have raised questions about the

wisdom   of    the   department's   policies,   they   have   not   produced

adequate evidence of any constitutional or statutory violation.

Consequently, and for the reasons outlined above, we affirm the

grant of summary judgment to the defendants on all claims.

              So ordered.




     9
       Like many cases applying the employment prong of the ADA,
see Schmidt v. Methodist Hosp. of Indiana, Inc., 89 F.3d 342, 344-
45 (7th Cir. 1996), Corrigan holds that under the Rehabilitation
Act an employer need not provide the plaintiff's requested
accommodation so long as it provides some reasonable accommodation.
The same logic applies here.        Cf. Ansonia Bd. of Educ. v.
Philbrook, 479 U.S. 60, 68 (1986) (reaching the same conclusion in
analyzing employers' obligation to reasonably accommodate religious
practices under Title VII).


                                    -22-